department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division aug 200a uniform issue list kkke k kak kk legend taxpayer a ira b account c account d transfer agent e trustee f amount g dear this is in response to your letter dated date supplemented by faxed information dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code - the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira b an individual retirement prior to january arrangement ira described in code sec_408 in her name trustee f was the trustee for ira b where it was held in a government money market fund in the past taxpayer a had limited knowledge of the existence of ira b as her financial affairs were handled entirely by her spouse taxpayer a’s spouse was hospitalized for on approximately december heart surgery during the following four months taxpayer a’s spouse was only able to return home for a few days and was unable to handle any affairs without taxpayer a’s knowledge but possibly with taxpayer a’s spouse’s prior consent trustee f closed ira b and sent a liquidation check for amount g to taxpayer a’s home through transfer agent e this liquidation check was addressed to taxpayer a ira and was dated january and does not know taxpayer a did not discover the check until march when the check was received in her home prior to march taxpayer a expected her spouse to return home and resume handling their financial affairs however on that date taxpayer a realized that her spouse’s condition was deteriorating and that he would not be returning home due to the advanced state of his illness furthermore she also realized that she needed to provide the income necessary information to their tax preparer to enable him to file their tax returns being unaware of the circumstances surrounding the issuance of the january check and unable to discuss the check with her husband due to his incapacity taxpayer a deposited the check into account c on march ' taxpayer a moved the amount deposited into account on april c on march separate from other funds ‘ into account d for the purpose of keeping these funds taxpayer a represents that she was not familiar with transfer agent e which unfamiliarity contributed to her not discovering the january march the 60-day rollover requirement and with respect to the january believed that the 60-day period began to run as of the date of check check until _ furthermore she represents that she had limited expertise with check based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount g from ira b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira should be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code ‘received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that taxpayer a did not _- payable to taxpayer aira timely roll over the check dated january a date that she believed because she did not discover it until march was beyond the day rollover period taxpayer a’s failure to timely roll over was caused by the serious medical_condition of her spouse which resulted in his death on april and her unfamiliarity with the family finances the distribution check was not cashed until it was discovered and deposited on march ruling was made within one month from the date on which the check was discovered the funds have not been used or spent and the request for this therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount g to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution said contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code made applicable to iras under sec_408 of the code if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at please address all correspondence to se t ep ra t3 sincerely yours jos manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
